Exhibit 3.1 ROSS MILLER Filed in the office of Document Number Secretary of State 20140693360-34 206 North Carson Street, Suite 4 /s/ Ross Miller Filing Date and Time (775) 684-5708 Ross Miller 09/30/2014 10:37 AM Carson City, Nevada 89701-4298 Secretary of State Entity Number Website: nvsos.biz State of Nevada E0500432014-6 ARTICLES OF INCORPORATION (PURSUANT TO NRS CHAPTER 78) (This document was filed electronically.) SPACE IS FOR OFFICE USE ONLY USE BLACK INK ONLY – DO NOT HIGHLIGHTABOVE 1.Name of Corporation: INBIT CORP 2.Registered Agent [X] Commercial registered Agent: INCORP SERVICES, INC For service of process [] Noncommercial Registered AgentOR [ ] Office or Position with Entity (name and address below)(name and address below) Name (check only one box) Name of Noncommercial registered agent OR Name of Title of Office or Other Position with Entity Address City Zip Code Optional Mailing Address City State Zip Code 3.Shares: (number of shares Number of shares Par value Number of shares corporation is with par value: 75000000 per share: 0.001 without par value: 0 authorized to issue) 4.Names & Addresses 1) VIKTOR ZEZIULIA of the Board of Name Directors/Trustees: (each Director/Trustee , SUITE 2-3305 VALLEY COTTAGE NY must be a natural person Street Address City State Zip Code at least 18 years of age: (attach additional page 2. Name if there is more than 3 directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional- see instructions) ANY LEGAL PURPOSE 6.Names, Address VIKTOR ZEZIULIA X /S/ VIKTOR ZEZIULIA and Signature of Name Signature Incorporator. (attach additional page , SUITE 2-3305 VALLEY COTTAGE ny if there is more than 1 Address City State Zip Code incorporator). 7.Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of Resident Agent: XINCORP SERVICES, INC. 9/30/2014 Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees.
